Citation Nr: 0737861	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  04-40 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for costochondritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service with the Army from November 
1996 until November 1999.  He had two months and 12 days of 
prior active service with the Navy in 1994 and subsequent 
periods in the Army National Guard, including a period of 
active duty for training (ACDUTRA) between June 2000 and 
August 2000.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in St. Petersburg, Florida.

In a communication dated May 2006 the veteran attempted to 
waive RO consideration of additional evidence.  However, at 
that time no additional evidence was received.  Later, in 
October 2007, an internet medical article on costochondritis 
was submitted to the Board.  Because the article is not 
directly relevant to the claim, the Board may proceed with 
the appeal without unfairly prejudicing the veteran.  

In accordance with the veteran's request, a hearing was 
scheduled before a Veterans Law Judge at the RO in January 
2007.  He failed to report to the scheduled hearing.  As 
such, his request for the hearing will be considered 
withdrawn.  See 38 C.F.R. § 20.704(d) (2007).  Accordingly, 
the claim will be adjudicated without further delay based 
upon all the evidence presently of record.


FINDINGS OF FACT

1.  A single episode of costochondritis during a period of 
ACDUTRA is shown to have resolved without chronic residuals. 

2.  Costochondritis is not currently shown.


CONCLUSION OF LAW

Costochondritis was not incurred in, or aggravated by 
ACDUTRA. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming entitlement to service connection for 
costochondritis, claimed as a heart condition.  In essence, 
he contends that he developed costochondritis during a period 
of ACDUTRA, which was manifested as chest pains.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

Under 38 U.S.C.A. § 101(24) the term "active military, 
naval, or air service" includes any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty.  
Further, ACDUTRA includes full-time duty performed by Reserve 
or National Guard members for training purposes.  See 38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service medical records reveal that the veteran had a normal 
chest and heart during enlistment examinations performed in 
February 1994 and July 1996.  In point of fact, he does not 
contend that he developed costochondritis during his period 
of active duty; rather, he asserts that his condition 
developed during a period of ACDUTRA.

In this vein, the Board acknowledges Orders 111-017 dated 
June 2000 and a DA Form 261 dated August 2001.  Such records 
reflect that the veteran had a period of ACDUTRA from June 
2000 until August 2000.  The Board notes that the DA Form 261 
shows that the veteran experienced chest pains during this 
period of ACDUTRA.  Furthermore, a memorandum dated April 
2003 concludes that the episode of costochondritis in August 
2000 occurred in the line of duty.  

Medical records reflect that the veteran was treated for 
complaints of pain to the chest in August 2000.  Records from 
Orange Park Medical Center indicate that X-rays of the heart, 
lungs and pleural spaces were normal.  In addition, no acute 
pathology was found.  

Treatment records from the Jacksonville Naval Hospital dated 
from August 2000 to July 2001 indicate that the veteran was 
treated on several occasions for chest pain.  Just a few days 
after the injury that occurred in ACDUTRA, he was seen with 
complaints of intermittent chest pain.  Upon examination, an 
assessment of costochondritis was given.  

However, the subsequent treatment records from the 
Jacksonville Naval Hospital dated February 2001, March 2001 
and July 2001 reflect that the veteran was treated for 
unexplained and undiagnosed dyspnea.  This evidence indicates 
that the costochondritis resolved.  

In October 2003, the veteran was seen in the emergency room 
for complaints of intermittent chest pain that persisted 
daily.  X-rays taken at that time revealed that his heart was 
normal and his lungs were clear.  A diagnosis of atypical 
chest pain was given but there was no indication of 
costochondritis.

A VA examination performed in April 2004 specifically 
undertaken to evaluate the veteran's claimed costochondritis 
noted that he has had gradual onset of pain in the left side 
of his chest anteriorly.  He stated that his pain came and 
went and was precipitated by heavy lifting.  Physical 
examination revealed a normal chest, with no tenderness 
around the costosternal junction.  

The examiner noted that the veteran had excellent chest 
expansion and he had full range of motion in his thoracic 
spine.   X-rays of the veteran's chest revealed no evidence 
of fracture or other abnormalities, or of any inflammation 
about the costochondral junction.  The examiner rendered a 
diagnosis of costochondral pain.  

Also of record is an internet medical article which explains 
that costochondritis is an inflammation and is associated 
with tenderness of the cartilage that attaches the front of 
the ribs to the breastbone.  The primary symptom of 
costochondritis is severe chest pain, which may vary in 
intensity.  The pain has is described as sharp, nagging, 
aching, or pressure-like that becomes worse with trunk 
movement, deep breathing, and/or exertion.  

In this case, despite the veteran's complaints of chest pain, 
there is no objective finding of a current chronic underlying 
pathology related to costochondritis.  The Court has held 
that a symptom, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability. Without a pathology to which the 
symptoms of costochondral pain can be attributed, there is no 
basis to find a chronic disability for which service 
connection may be granted. See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."), dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  

The Court has also held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability. "In the absence of proof of a 
present disability, there can be no valid claim." Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board acknowledges the veteran's own belief that he has a 
diagnosis of a chronic disability that was incurred during 
ACDUTRA.  Statements, assertions and histories made by the 
veteran relating his current disorder to service are not 
competent medical evidence.  The Board acknowledges that he 
is competent to give evidence about what he experienced; for 
example, he is competent to discuss his current and previous 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 

However, he is not competent to render an opinion as to the 
diagnosis, cause, or etiology of any current disability 
because he does not have the requisite medical knowledge or 
training, thus, his statements regarding causation are not 
competent. Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992). 

In sum, the evidence of record fails to establish that the 
veteran has a current diagnosis of a chronic disability that 
was incurred in ACDUTRA.  As the preponderance of evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert  v.  
Derwinski, 1 Vet. App. 49, 54-56 (1990).  In making such a 
finding, the Board notes that the presumption of soundness 
and presumptive service connection provisions do not apply to 
periods of ACDUTRA.  Paulson v. Brown, 7 Vet. App. 466 
(1992).  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).   

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) applied to all 
five elements of a "service connection" claim.  

As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of November 2003 (pre-adjudication) and January 2005 letters 
from the AOJ to the appellant.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Such notice did not inform the veteran of the laws 
pertaining to disability ratings and effective dates.  
However, such notice was provided in a subsequent March 2006 
and December 2006 communications.  In any event, because the 
instant decision denies the veteran's claim, no higher rating 
or effective date will be assigned.  As such, there is no 
prejudice to the veteran. 

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  

The AOJ letters noted above informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to the AOJ.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Additionally, reports 
of VA and private post service treatment and examination are 
associated with the claims file.  Moreover, the claims file 
contains the veteran's own statements in support of his 
claim.  

The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.




ORDER

Service connection for costochondritis is denied.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


